725 F.2d 633
UNITED STATES of America, Plaintiff-Appellee,v.Richard Harry REEH, Arlington Douglas Sprecher, TheodoreDuane Jorden and Michael Ryan, Defendants-Appellants.
No. 82-6024.
United States Court of Appeals,Eleventh Circuit.
Feb. 24, 1984.

Carlton & Carlton, Philip Carlton, Jr., Thomas A. Wells, University of Miami, School of Law, Miami, Fla., for Reeh, Sprecher, Jorden and Ryan.
Stanley Marcus, U.S. Atty., James G. Adams, III, Joseph R. Buchanan, Paul A. DiPaolo, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before GODBOLD, Chief Judge, TJOFLAT and HENDERSON, Circuit Judges.
PER CURIAM:


1
In this marijuana case the district court denied a motion to suppress as evidence the seized marijuana.  In the subsequent bench trial defendants were found guilty.  After a notice of appeal was filed, defendants filed what the district court deemed a motion for new trial based on newly discovered evidence.  The district judge certified to this court that he was disposed to grant the motion should this court remand the case in accordance with the procedure approved in U.S. v. Fuentes-Lozano, 580 F.2d 724, 725-26 (5th Cir.1978) (per curiam).


2
The case is REMANDED to the district court for its ruling on the motion for new trial.